  8:20-cv-00394-BCB-MDN Doc # 32 Filed: 12/22/20 Page 1 of 3 - Page ID # 164




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SUSAN BECKER,

                      Plaintiff,

       v.
                                                                    8:20CV00394
UNITED STATES POSTAL SERVICE,
POSTMASTER GENERAL LOUIS DEJOY,                            JOINT MOTION TO STRIKE
MARK DIMONDSTEIN, PRESIDENT OF                              AMENDED COMPLAINT
THE AMERICAN POSTAL WORKERS,                                    (FILINGS 23, 27)
AND FREDRIC V. ROLANDO, PRESIDENT
OF NATIONAL ASSOCIATION LETTER
CARRIERS,

                      Defendant.

       Fredric V. Rolando, United States Postal Service, and Postmaster Louis DeJoy,

Defendants move the Court to strike two pleadings, Filing 23 and Filing 27. Plaintiff is pro se.

       On December 9, 2020, Plaintiff filed Filing No. 23, and on December 10, 2020, Plaintiff

filed Filing No. 27, an identical copy of what she filed on December 9, 2020. While captioned as

“reply on dismissal USPS”, the documents are drafted as an Amended Complaint and raise new

claims of wire fraud against Defendants.

       The Court should strike the Plaintiff’s Amended Complaint. Rule 15(a)(1) allows a

plaintiff to amend once as a matter of course. However, a party may only amend as a matter of

course within certain timeframes. A plaintiff may amend as a matter of course within:

       (a) 21 days after service of the complaint; or
       (b) If the pleading is one to which a responsive pleading is required, 21 days after service
           of a responsive pleading or 21 days after service of a motion under Rule 12(b),
           whichever is earlier.

Fed. R. Civ. P. Rule 15(a)(1).
    8:20-cv-00394-BCB-MDN Doc # 32 Filed: 12/22/20 Page 2 of 3 - Page ID # 165




       In this case, Defendant Fredric V. Rolando filed a Motion to dismiss pursuant to Fed. R.

Civ. P. Rules 12(b)(2) and 12(b)(6) on November 9, 2020. (Filing 13). Defendants USPS and

Postmaster DeJoy filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b) on December 9,

2020. Plaintiff’s amended complaint was not filed within 21 days of Defendant Rolando’s

motion to dismiss, which motion was filed on November 9, 2020.

       For all other amendments, a plaintiff may amend her pleading only with the opposing

party’s written consent or the court’s leave. Fed. R. Civ. P. 15(2). Defendants did not consent to

the amended complaint. Further, Plaintiff did not seek leave of the Court to amend pursuant to

Rule 15(a)(2). Since the Court has not granted Plaintiff leave to file an Amended Complaint,

the Court should strike Filings 23 and 27 because they are premature and contrary to Rule 15.

                                             FREDRIC V. ROLANDO, Defendant,

                                             s/ Kate M. Swearengen
                                             Kate M. Swearengen
                                             Cohen, Weiss and Simon LLP
                                             900 Third Avenue, Suite 2100
                                             New York, New York 10022-4869
                                             Telephone: (212) 563-4100
                                             Facsimile: (646) 473-8272
                                             kswearengen@cwsny.com
                                             Jason R. McClitis (Bar No. 26758)
                                             Blake & Uhlig, P.A.
                                             753 State Avenue, Suite 475
                                             Kansas City, Kansas 66101
                                             Telephone: (913) 321-8884
                                             Facsimile: (913) 321-2396
                                             jrm@blake-uhlig.com
                                             Attorneys for Defendant Fredric V. Rolando

                                             And




*                                               2
    8:20-cv-00394-BCB-MDN Doc # 32 Filed: 12/22/20 Page 3 of 3 - Page ID # 166




                                     UNITED STATES POSTAL SERVICE, and
                                     POSTMASTER GENERAL LOUIS DEJOY,
                                     Federal Defendants

                                     JOSEPH P. KELLY
                                     United States Attorney
                                     District of Nebraska


                                     By:    s/ Lynnett M. Wagner
                                            LYNNETT M. WAGNER, #21606
                                            Assistant U.S. Attorney
                                            1620 Dodge Street, Suite 1400
                                            Omaha, NE 68102-1506
                                            Tel: (402) 661-3700
                                            Fax: (402) 661-3081
                                            E-mail:lynnett.m.wagner@usdoj.gov




*                                       3
